[Cite as Moorman v. Ohio Dept. of Transp., 2010-Ohio-3788.]

                                     Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




SCOTT MOORMAN

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORTATION

       Defendant

        Case No. 2009-07814-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL



        {¶ 1} On September 25, 2009, plaintiff, Scott Moorman, filed a complaint
against defendant, Department of Transportation. On March 3, 2010, defendant filed an
investigation report. On March 19, 2010, plaintiff submitted a letter indicating he wished
to dismiss his claim since he, “received remedy from the Village of Cleves.” Plaintiff’s
letter is considered a motion for voluntary dismissal and is GRANTED. Plaintiff’s case
is DISMISSED. The court shall absorb the court costs of this case.




                                                         ________________________________
                                                         DANIEL R. BORCHERT
                                                         Deputy Clerk
Entry cc:
Case No. 2009-07814-AD          -2-                                   ENTRY



Scott Moorman                         Jolene M. Molitoris, Director
602 Coleberry Court                   Department of Transportation
Cleves, Ohio 45002                    1980 West Broad Street
                                      Columbus, Ohio 43223
DRB/laa
Filed 4/2/10
Sent to S.C. reporter 8/13/10